Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (U.S. PGPUB 20040237074) in view of Stitt et al. (U.S. PGPUB 20190005390).
With respect to claim 1, Aronson et al. disclose a method for generating a compiled shader program, the method comprising:
identifying input features of a shader program (paragraph 19, The optimizing shader compiler 100 utilizes familiar compilation techniques, including lexical analysis, syntax analysis, code generation and code optimization to translate from the high level shader language into target code);
providing the identified input features of the shader program for selecting compiler operation values for shader programs (paragraph 21, The mid-level instructions are then operated upon by two sets of transforms that seek to better optimize the shader for more efficient execution on the graphics hardware);
the vector transforms 160 include a set of shader optimizing transforms that better optimize the code to execute as a shader on programmable graphics hardware. The shader optimizing transforms seek to structure the code of the shader to the characteristics of programmable graphics hardware, for example, to better utilize the vector registers that are characteristic of GPUs); and
generating a compiled shader program based on the compiler operation value for execution on one or more compute units (paragraph 24, Finally, the back-end 170 compiles the mid-level instructions to produce final code of the shader, such as in assembly code or machine code that is executable on the target graphics hardware platform), wherein the generating includes performing one or more operations as specified by the compiler operation values (paragraph 50, The output devices 760 can include a graphics adapter with a programmable GPU on which the shader is to execute, or alternatively the processing unit 710 may include graphics instructions for executing shaders). By executing the optimized shader program, this includes performing the one or more operations as specified by the compiler operation values. However, Aronson et al. do not expressly disclose providing the identified input features of the shader program to a trained model for selecting compiler operation values for shader programs, wherein the compiler operation values control one or more compiler optimizations for compiling the shader program; and receiving, as output from the trained model, a compiler operation value.
Stitt et al., who also deal with compilers, disclose a method for providing the identified input features of the program to a trained model (paragraph 91, performing profiling or receiving information representative of profiling 110 application code to identify performance critical functions, paragraph 92, replacing sections of a dataflow graph with known approximations, identify approximations using a combination of machine learning genetic (automatic) programming, and deterministic symbolic regression heuristics) for selecting compiler operation values for programs (paragraph 91, the approximation discovery system 105 is further configured for providing the new Pareto -optimal approximations (e.g., from step 130) are provided to a compiler flow to complement standard optimizations, paragraph 93, the approximation candidate data structure comprises a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error probability metric, and an architecture identifier, each sample comprises an input value for each parameter of the function being approximated and a corresponding output value), wherein the compiler operation values control one or more compiler optimizations for compiling the program (paragraph 97, the method 400 continues with arranging the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list 140, paragraph 98, the method 400 continues with transmitting the prioritized approximation data structure list to a requesting computing device 142. In embodiments, the requesting computing device comprises a compiler); and receiving, as output from the trained model, a compiler operation value (paragraph 95, the method 400 continues with determining, using a trained machine learning model or machine learning methods, a plurality of approximation data structures 136. In embodiments, each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, FIG. 6(c) presents an approximation of the original function generated by a framework according to an embodiment of the present disclosure).
Aronson et al. and Stitt et al. are in the same field of endeavor, namely computer architectures.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of providing the identified input features of the shader program to a trained model for selecting compiler operation values for shader programs, wherein the compiler operation values control one or more compiler optimizations for compiling the shader program; and receiving, as output from the trained model, a compiler operation value, as taught by Stitt et al., to the Aronson et al. system, because by generating a prioritized output of Pareto -optimal approximations, an end user having a client device, compiler, or runtime optimizer can negotiate through functionally equivalent approximations for specialized applications that have a higher error tolerance and more conservative approximations for error sensitive scenarios (paragraph 99 of Stitt et al.).

	With respect to claim 2, Aronson et al. as modified by Stitt et al. disclose the method of claim 1, wherein the input features comprise features of the shader program that are determined by instructions of the shader program (Aronson et al.: paragraph 19, The optimizing shader compiler 100 utilizes familiar compilation techniques, including lexical analysis, syntax analysis, code generation and code optimization to translate from the high level shader language into target code). Lexical analysis and syntax analysis determines features from instructions of the shader program.
The vectorize literals transform assigns literals to constant registers in a compact way), memory used by the shader program, and number of instructions in the shader program.
With respect to claim 4, Aronson et al. as modified by Stitt et al. disclose the method of claim 1, wherein the compiler operation values comprise one or more of wavefront size, whether to perform loop unrolling, enabling or disabling backface culling, whether to perform function inlining, the number of registers used, or other values (Aronson et al.: paragraph 23, The shader optimizing transforms seek to structure the code of the shader to the characteristics of programmable graphics hardware, for example, to better utilize the vector registers that are characteristic of GPUs, which comprises other values).
	With respect to claim 5, Aronson et al. as modified by Stitt et al. disclose the method of claim 1, wherein the trained model comprises a machine learning-trained model trained for selecting a set of compiler operation values for shader programs given a set of input features (Stitt et al.: paragraph 95, the method 400 continues with determining, using a trained machine learning model or machine learning methods, a plurality of approximation data structures 136. In embodiments, each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric. In embodiments, the plurality of approximation data structures is determined based at least on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function).
	With respect to claim 6, Aronson et al. as modified by Stitt et al. disclose the method of claim 1, further comprising generating the trained model through a training technique (Stitt et al.: paragraph 101, the trained machine learning model is a genetic programming algorithm and/or deterministic symbolic regression heuristic).
	With respect to claim 7, Aronson et al. as modified by Stitt et al. disclose the method of claim 6, wherein generating the trained model comprises providing a set of samples to a model trainer (Stitt et al.: paragraph 95, the plurality of approximation data structures is determined based at least on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function), wherein each sample includes one or more input features for an executed test shader program and one or more compiler operation values selected to generate execution performance of the test shader deemed to be optimal (Stitt et al.: paragraph 97, the method 400 continues with arranging the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list 140).
With respect to claim 9, Aronson et al. as modified by Stitt et al. disclose the method of claim 1, further comprising: modifying the shader program based on the compiler operation value (Aronson et al.: paragraph 23, The shader optimizing transforms seek to structure the code of the shader to the characteristics of programmable graphics hardware, for example, to better utilize the vector registers that are characteristic of GPUs, paragraph 25, In particular, the reorder instruction transform seeks to move instructions ahead when possible that reduce the number of registers in active use by the shader).
	With respect to claim 10, Aronson et al. as modified by Stitt et al. disclose a computer system (Aronson et al.: paragraph 46, FIG. 7 illustrates a generalized example of a suitable computing environment 700 in which the described techniques can be implemented) comprising: a compiler (Aronson et al.: paragraph 45, The high level shader language compiler 100 (FIG. 1) incorporating the above-described shader optimizing transforms can be implemented in hardware circuitry, as well as in compiler software 780 executing within a computer or other computing environment, such as shown in FIG. 7); and
one or more compute units configured to execute shader programs (Aronson et al.: paragraph 47, With reference to FIG. 7, the computing environment 700 includes at least one processing unit 710), wherein the compiler is configured to execute the method of claim 1; see rationale for rejection of claim 1.


	With respect to claim 12, Aronson et al. as modified by Stitt et al. disclose the computer system of claim 10 for executing the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 13, Aronson et al. as modified by Stitt et al. disclose the computer system of claim 10 for executing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 14, Aronson et al. as modified by Stitt et al. disclose the computer system of claim 10 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 15, Aronson et al. as modified by Stitt et al. disclose the computer system of claim 10 for executing the method of claim 6; see rationale for rejection of claim 6.
	With respect to claim 16, Aronson et al. as modified by Stitt et al. disclose the computer system of claim 15 for executing the method of claim 7; see rationale for rejection of claim 7.
With respect to claim 18, Aronson et al. as modified by Stitt et al. disclose a non-transitory computer-readable medium (Aronson et al.: paragraph 47, The memory 720 stores software 780 implementing the high level shader language compiler 100 with shader optimizing transforms) storing instructions that, when executed by a processor, 
	With respect to claim 19, Aronson et al. as modified by Stitt et al. disclose the non-transitory computer-readable medium of claim 18 for implementing the method of claim 2; see rationale for rejection of claim 2.
	With respect to claim 20, Aronson et al. as modified by Stitt et al. disclose the non-transitory computer-readable medium of claim 18 for implementing the method of claim 4; see rationale for rejection of claim 4.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (U.S. PGPUB 20040237074) in view of Stitt et al. (U.S. PGPUB 20190005390) and further in view of Munshi et al. (U.S. PGPUB 20170090886).
	With respect to claim 8, Aronson et al. as modified by Stitt et al. disclose the method of claim 7, wherein the set of samples includes multiple samples for a test shader program (Stitt et al.: paragraph 95, the plurality of approximation data structures is determined based at least on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function). However, Aronson et al. as 
	Munshi et al., who also deal with shader applications, discloses the test shader program compiled with a different, compiler version (paragraph 32, Typically, Metal shaders are compiled offline by adding Metal shader source files to a development project. It is also possible to compile at runtime (e.g., "online") by using a different compiler tool or APIs in the same tool (e.g., MTLLibrary APIs), thus the use of different compiler versions for offline and online use).
	Aronson et al., Stitt et al., and Munshi et al. are in the same field of endeavor, namely compilers.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the test shader program is compiled with a different, compiler version, to each sample for execution of the test shader program in the Aronson et al. as modified by Stitt et al. system, because options may be selected for compiling and may be exercised during the compiling operation (paragraph 32 of Munshi et al.), as dependent on the compiler version.
	With respect to claim 17, Aronson et al. as modified by Stitt et al. and Munshi et al. disclose the computer system of claim 16 for executing the method of claim 8; see rationale for rejection of claim 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20200110588 to Barton et al. for a method of using a learning model to optimize a compiler.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/29/21